Citation Nr: 1207684	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  09-15 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from October 20 to November 15, 1976.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Procedural history

The Veteran submitted a claim in October 1978 for service connection for a back disorder.  That claim was denied in a December 1979 rating decision and the Veteran submitted a written notice of disagreement (NOD) in October 1980.  The Veteran submitted another claim for entitlement to service connection for a back disorder in August 2006 that was treated by the RO as a claim to reopen the previously denied claim.  The Veteran disagreed and perfected an appeal.

In an April 2011 decision, the Board found that the Veteran's claim had been pending since the October 1978 claim because there was no statement of the case provided after the October 1980 NOD until August 2008.  The Board remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Duty to assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board notes that VA has not fulfilled its responsibility to assist the Veteran to obtain potentially relevant information.

The record shows that the Veteran has attempted to obtain Social Security Administration insurance benefits (SSI).  He has told VA social workers that he had an attorney who had agreed to take his case and he requested assistance from VA social workers to make his SSI claim.  In January 2008, the Social Security Administration (SSA) informed VA that it did not have any medical records on file.  It was in July 2008 that the Veteran discussed with a VA social worker the need to provide medical records to SSA.  In August 2009, he reported to a VA social worker that his SSA appeal had been denied.  As the VA request for records to SSA predated the statements noted in the Veteran's VA claims folder, another request for potential records held by SSA should be made.  VA should notify the Veteran if any of the records are not obtained as required in 38 C.F.R. § 3.159(e) (2011).

In addition, the Veteran had a VA examination in May 2011 in connection with his claim.  The examiner reviewed the claims folder and noted that the Veteran was seen for back pain in service.  He then noted that "[i]n December 1976 his SMR showed that he was treated by a chiropractor for subluxation of the fifth lumbar vertebra with minor muscle spasm."  In providing his opinion that the back disability was less likely as not related to his complaint of low back pain during his military service, the examiner rationalized that "[f]ollowing his discharge, there are no documented medical records related to his lower back complaints until his lumbar spine surgery in February 2006, which is about 39 years following his discharge."  The Board notes that the examiner did not acknowledge the chiropractor's statement that the Veteran was treated during the month following his discharge from service and that the chiropractor's statement was not a service medical record.  Also, the examiner did not consider the Veteran's statements concerning continuity of symptoms following his discharge from service.  Accordingly, the examination report was insufficient and the Veteran should be scheduled for another examination.

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from July 29, 2011, to the present.  Also, attempt to obtain any additional medical records identified by the Veteran as relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he submit or identify any medical evidence relevant to his claim that is not already of record.  Provided that the Veteran submits any necessary releases, attempt to obtain any identified records.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
2.  Contact appropriate authorities at the Social Security Administration and request all medical records and administrative decisions pertaining to the Veteran's claim for Social Security Administration benefits.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  Associate with the record VA medical records pertaining to the Veteran that date from July 29, 2011.  If there are no such records, document the claims folder accordingly.  

4.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed back disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed back disability, including but not limited to lumbar vertebra subluxation, L5-S1 herniated disc, and/or mild diffuse disc bulge at L2-L5 levels, is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active service, including the in-service treatment for low back pain resulting from overuse.  For the purposes of this opinion, the examiner should also consider the Veteran's complaints of continuity of symptoms since discharge from service credible.  The examiner's attention is also directed to a November 1979 statement from a private chiropractor who reported treatment of the Veteran in the month following his discharge from military service.  The examiner must provide a complete rationale for any stated opinion.

5.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if it is deficient in any manner.

6.  After completing all necessary development, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with a Supplemental Statement of the Case and allow reasonable time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


